                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

YES LIGHTING LLC a Florida limited          )
liability corporation,                      )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:19-cv-03982-JPH-MJD
                                            )
PSG ENERGY GROUP, LLC a Indiana             )
Limited Liability Corporation,              )
                                            )
                         Defendant.         )

          ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

      Plaintiff Yes Lighting LLC brought this suit in the Southern District of

Florida, raising eight claims relating to an LED lighting supplies and

installation partnership. Dkt. 1. After venue was transferred to this district,

dkt. 32, Defendant PSG Energy Group, LLC moved to dismiss Count IV

(intentional misrepresentation), Count V (negligent misrepresentation), and

Count VI (fraud in the inducement), dkt. 40. PSG argues that these claims

should be dismissed because Yes Lighting failed to plead them with

particularity under Federal Rule of Civil Procedure 9(b). Dkt. 41.

      Yes Lighting has not responded to the motion to dismiss and the

deadline to do so has passed. See S.D. Ind. L.R. 7-1(c)(2) (“A party must file

any response brief to a motion based on Rule 12(b), (e), or (f) within 21 days

after the motion is served . . . .”). Under Local Rule 7-1(c)(5), “[t]he Court may

summarily rule on a motion if an opposing party does not file a response within

the deadline.” Because the deadline for motions for leave to amend the
pleadings is December 13, 2019, dkt. 48 at 2, the Court summarily GRANTS

PSG’s motion to dismiss, dkt. [40], without prejudice to Yes Lighting filing a

motion for leave to amend the complaint. Counts IV, V, and VI are

DISMISSED.

SO ORDERED.

Date: 11/21/2019




Distribution:

Kir-Sheng Chen
Ice Legal
1015 N State Road 7
Suite D
Royal Palm Beach, FL 33411

John Anthony Chiocca
Cole, Scott & Kissane, P.A
9150 South Dadeland Boulevard
Suite 1400
Miami, FL 33156

Jaclyn Michelle Flint
RILEY BENNETT EGLOFF LLP
jflint@rbelaw.com

Martin G. McCarthy
MCCARTHY & YERSEL, PLLC
mccarthy@myattorneyservices.com

Kevin Nicholas Tharp
RILEY BENNETT EGLOFF LLP
ktharp@rbelaw.com
